14-2266
    Singh v. Lynch
                                                                                        BIA
                                                                                  Poczter, IJ
                                                                               A200 939 076
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    19th day of April, two thousand sixteen.

    PRESENT:
             ROSEMARY S. POOLER,
             PETER W. HALL,
             DEBRA ANN LIVINGSTON,
                  Circuit Judges.
    _____________________________________

    SURJIT SINGH,
             Petitioner,

                     v.                                              14-2266
                                                                     NAC

    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                      Garish Sarin, Los Angeles,
                                         California.

    FOR RESPONDENT:                      Benjamin C. Mizer, Principal Deputy
                                         Assistant Attorney General; Jesse M.
                                         Bless, Senior Litigation Counsel;
                               Raya Jarawan, Trial Attorney, Office
                               of Immigration Litigation, United
                               States Department of Justice,
                               Washington, D.C.

      UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

      Petitioner Surjit Singh, a native and citizen of India,

seeks review of a May 27, 2014, decision of the BIA affirming

a May 17, 2013, decision of an Immigration Judge (“IJ”) denying

Singh’s application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”).             In re

Surjit Singh, No. A200 939 076 (B.I.A. May 27, 2014), aff’g No.

A200 939 076 (Immig. Ct. N.Y. City May 17, 2013).          We assume

the   parties’   familiarity    with   the   underlying    facts    and

procedural history in this case.

      Under the circumstances of this case, we review the IJ’s

decision, including the portions not explicitly discussed by

the BIA.   Yun-Zui Guan v. Gonzales, 432 F.3d 391, 394 (2d Cir.

2005).     The   applicable     standards    of   review   are     well



                                  2
established.    See 8 U.S.C. § 1252(b)(4)(B); see also Yanqin

Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

     For asylum applications such as Singh’s, governed by the

REAL ID Act of 2005, the agency may, considering the totality

of   the    circumstances,   base   a   credibility   finding   on

inconsistencies in an applicant’s statements, so long as they

reasonably support an inference that the applicant is not

credible.     8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin v.

Mukasey, 534 F.3d 162, 167 (2d Cir. 2008).     We defer “to an IJ’s

credibility determination unless, from the totality of the

circumstances, it is plain that no reasonable fact-finder could

make such an adverse credibility ruling.”     Xiu Xia Lin, 534 F.3d

at 167.     Substantial evidence supports the agency’s adverse

credibility finding, based on inconsistencies in Singh’s

testimony and between his testimony and corroborating evidence,

and his submission of unreliable documents.

     Singh testified inconsistently regarding whether he went

to the hospital after Congress Party members allegedly beat him

in 2008, and again in 2009, because he supported a party

advocating for Sikh independence.       He first testified that he

did not go to the hospital, but after he was shown a letter he
                                3
submitted from an Indian hospital stating that he had been

admitted in 2008 and again in 2009, he conceded that he had gone

to the hospital in 2008.   He explained that his hospital visit

must have slipped his mind.      Singh also testified that he was

not admitted to the hospital after the 2009 beating but might

have stopped there incidentally.     Singh stated that his mother

“might have made a mistake in writing,” in a letter submitted

to the IJ, that Singh was taken to the hospital after the 2009

attack.   The IJ did not err in relying on these discrepancies

to find Singh incredible: they are particularly significant

because they relate to the alleged harm from which he seeks

asylum.   See Xian Tuan Ye v. Dep’t of Homeland Sec., 446 F.3d
289, 295 (2d Cir. 2006).          Singh’s explanations for the

inconsistencies would not compel a reasonable fact-finder to

credit his testimony.   Majidi v. Gonzales, 430 F.3d 77, 80-81

(2d Cir. 2005).

    The IJ reasonably found that Singh submitted a document of

questionable veracity: an Indian voting identification card

showing that he had a husband.    The IJ also noted that the letter

Singh submitted from his political party in India did not

mention the persecution he allegedly suffered and was a form
                                 4
letter the IJ had seen previously from other asylum applicants.

These     suspect    documents     further   undermined   Singh’s

credibility.     Siewe v. Gonzales, 480 F.3d 160, 170 (2d Cir.

2007); Mei Chai Ye v. U.S. Dep’t of Justice, 489 F.3d 517, 524

(2d Cir. 2007).

    Substantial evidence supports the agency’s findings and a

totality of the circumstances supports the agency’s credibility

determination.      Because the only evidence of a threat to

Singh’s life or freedom depended on his credibility, the adverse

credibility finding necessarily precludes success on his claims

for asylum, withholding of removal, and CAT relief.       Paul v.

Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.

                                 FOR THE COURT:
                                 Catherine O=Hagan Wolfe, Clerk




                                  5